ORDER

PER CURIAM:
AND NOW, this 24th day of April, 1996, David Lynn Lowans having been suspended from the practice of law in the District of Columbia for a period of thirty days by Order of the District of Columbia Court of Appeals filed August 10, 1995; the said David Lynn Lowans having been directed on March 1, 1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that David Lynn Lowans is suspended from the practice of law in this Commonwealth for a period of thirty days.